EXHIBIT 10.81


SEATTLE GENETICS, INC.
AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT FOR NON-US PARTICIPANTS
THIS STOCK OPTION AGREEMENT (the “Agreement”) dated
%%OPTION_DATE,’MM/DD/YYYY’%-% (“Grant Date”) between Seattle Genetics, Inc., a
Delaware corporation (the “Company”), and %%FIRST_NAME%-% %%MIDDLE_NAME%-%
%%LAST_NAME%-% (“Optionee”), is entered into as follows:
WITNESSETH:
WHEREAS, the Company has established the Amended and Restated 2007 Equity
Incentive Plan (the “Plan”); and
WHEREAS, the Compensation Committee of the Board of Directors of the Company or
its delegates (the “Committee”) has determined that Optionee shall be granted an
option under the Plan as hereinafter set forth;
The parties hereby agree that the Company grants, effective as of the Grant
Date, Optionee a Nonstatutory Stock Option (this “Option”) to purchase
%%TOTAL_SHARES_GRANTED,’999,999,999’%-% shares of its $0.001 par value Common
Stock (the “Shares”) upon the terms and conditions set forth in this Agreement
(including any special terms and conditions for Optionee’s country set forth in
the attached appendix (the “Appendix”)).
1.     Plan Award. This Option is granted under and pursuant to the Plan and is
subject to each and all of the provisions thereof.


2.     Exercise Price. The exercise price applicable to this Option (meaning,
the price Optionee must pay in order to purchase any Shares hereunder) shall be
%%OPTION_PRICE,’$999,999,999.99’%-% per Share.


3.     Vesting and Exercise of Option. Subject to Optionee’s not experiencing a
Termination of Employment during the following vesting period, Optionee shall
vest in and earn the right to exercise this Option as follows: One-fourth
(1/4th) of the total number of Shares subject to the Option shall vest on the
first anniversary of the earlier of the Grant Date or the Vesting Commencement
Date, if any, and one thirty-sixth (1/36th) of the remaining Shares subject to
the Option shall vest each month thereafter until all Shares are fully vested.
By accepting the grant of this Option, Optionee acknowledges and agrees that the
terms set forth in this Section 3 supersede any contrary terms regarding the
vesting of this Option set forth in any notice or other communication that
Optionee receives from, or that is displayed by, E*TRADE or other third party
designated by the Company. This Option may be exercised in whole or in part.


Notwithstanding the foregoing or anything in this Agreement to the contrary, in
the event of Optionee’s Termination of Employment as a result of Optionee’s
death or Disability, the vesting and exercisability of this Option shall
accelerate such that this Option shall become vested and


1.

--------------------------------------------------------------------------------




exercisable as to an additional twelve (12) months, effective as of the date of
such Termination of Employment, to the extent that this Option is outstanding on
such date.


4.     Expiration. This Option will expire ten (10) years from the Grant Date,
unless sooner terminated or canceled in accordance with the provisions of the
Plan. This means that (subject to the continuing service requirement set forth
in Section 3 above and subject to earlier termination upon certain other events
as set forth in the Plan) this Option must be exercised, if at all, on or before
%%EXPIRE_DATE_PERIOD1,’MM/DD/YYYY’%-% (the “Expiration Date”). If this Option
expires on a stock exchange holiday or weekend day, this Option will expire on
the last trading day prior to the holiday or weekend. Optionee shall be solely
responsible for exercising this Option, if at all, prior to its Expiration Date.
The Company shall have no obligation to notify Optionee of this Option’s
expiration.


5.     Exercise Mechanics. This Option may be exercised by delivering to the
Stock Plan Administrator at the Company’s head office a written or electronic
notice stating the number of Shares as to which the Option is exercised or by
any other method the Committee has approved. The notice must be accompanied by
the payment of the full Option exercise price of such Shares. Exercise shall not
be deemed to have occurred unless and until Optionee has delivered to the
Company (or its authorized representative) an approved notice of exercise, full
payment of the exercise price for the Shares being exercised and payment of any
applicable withholding taxes in accordance with Section 8 below. Payment of the
Option exercise price may be in cash (including check or wire transfer); through
an approved cashless-brokered exercise program, with shares of the Company’s
Common Stock (subject to the Company’s discretion to withhold approval for such
payment method at any time); cashless “net exercise” arrangement pursuant to
which the Company will reduce the number of Shares issued upon exercise by the
largest whole number of Shares having an aggregate fair market value that does
not exceed the aggregate exercise price, provided the Company shall accept a
cash or other payment from Optionee to the extent of any remaining balance of
the exercise price not satisfied by such reduction in the number of whole Shares
to be issued or a combination thereof to the extent permissible under Applicable
Law; provided, however, that any permitted method of payment shall be in strict
compliance with all procedural rules established by the Committee.
    
6.     Termination of Employment. All rights of Optionee in this Option, to the
extent that it has not previously become vested and been exercised, shall
terminate upon Optionee’s Termination of Employment except as set forth in
Section 3 and this Section 6. The portion of the Option that relates to any
Shares that were unvested and unexercisable as of the date of Optionee’s
Termination of Employment shall terminate and expire effective immediately upon
such date. With respect to the vested and exercisable portion of the Option,
such portion shall be exercisable as set forth under this Section 6 below;
provided, however, that in no event may an Option be exercised, even as to
vested and otherwise exercisable Shares, after the Expiration Date set forth in
Section 4 above.


(i)    In the event of Termination of Employment other than as a result of
Optionee's death, Disability or Retirement (as defined below), Optionee shall
have three months from the date of such Termination of Employment to exercise
the Option as to the Shares subject to the Option that were vested and
exercisable as of the date of Termination of Employment; provided, however, that
(A)


2.

--------------------------------------------------------------------------------




if during any part of such three month period, the Option is not exercisable
because the issuance of the Shares would violate the registration requirements
under the Securities Act (or other applicable securities laws in the case of
Optionees not subject to U.S. securities laws), the Option shall not expire
until the Option shall have been exercisable for an aggregate of three months
after the date of Termination of Employment (but in no event may the Option be
exercised more than one year after the date of Termination of Employment), and
(B) if during any part of such three month period, the Shares issued upon
exercise of the Option may not be sold because Optionee has material nonpublic
information regarding the Company or is otherwise subject to a trading blackout
period under the Company’s Insider Trading Policy, the Option shall not expire
until Optionee shall have had an aggregate of three months after the date of
Termination of Employment during which Optionee can sell the Shares without
being subject to such restrictions arising under insider trading laws or Company
policy (but in no event may the Option be exercised more than one year after the
date of Termination of Employment);


(ii)    In the event of Termination of Employment as a result of Optionee’s
Disability, Optionee shall have 12 months from the date of such Termination of
Employment to exercise the Option as to the Shares subject to the Option that
were vested and exercisable as of the date of Termination of Employment;


(iii)    In the event of Termination of Employment as a result of Optionee’s
death or in the event of Optionee’s death within 30 days following Optionee’s
Termination of Employment, Optionee’s estate, any person who acquired the right
to exercise the Option by bequest or inheritance, or any person designated to
exercise the Option upon Optionee’s death shall have 12 months following
Optionee’s death to exercise the Option as to the Shares subject to the Option
that were vested and exercisable as of the date of Optionee’s death; and


(iv)    In the event of Termination of Employment as a result of Optionee’s
Retirement (as defined below), Optionee shall have 12 months from the date of
such Termination of Employment to exercise the Option as to the Shares subject
to the Option that were vested and exercisable as of the date of Termination of
Employment.


For purposes of the Option, Optionee will be considered to experience a
Termination of Employment (regardless of the reason of termination, whether or
not later found to be invalid or in breach of employment or other laws or rules
in the jurisdiction where Optionee is providing services or the terms of
Optionee’s employment or service agreement, if any) effective as of the date
that Optionee ceases to actively provide services to the Company or any
Affiliate and will not be extended by any notice period (e.g., employment or
service would not include any contractual notice period or any period of “garden
leave” or similar period mandated under employment or other laws in the
jurisdiction where Optionee is employed or providing services or the terms of
Optionee’s employment or service agreement, if any). The Administrator shall
have exclusive discretion to determine when Optionee is no longer actively
employed or providing services for purposes of the Plan (including whether
Optionee still may be considered to be providing services while on a leave of
absence).




3.

--------------------------------------------------------------------------------




“Retirement” means Optionee’s voluntary Termination of Employment, other than as
a result of Optionee’s death, Disability or Termination of Employment for Cause,
after the attainment of age 55, provided that Optionee has been an Employee for
at least ten years and the combination of Optionee’s age and his or her length
of service as an Employee together is equal to at least 65. For clarity, (1) if
Optionee has a Termination of Employment at age 55 and has been an Employee for
less than 10 years, such Termination of Employment will not constitute
Retirement and (2) if Optionee has a Termination of Employment at age 65 and has
been an Employee for less than ten years, such Termination of Employment will
not constitute Retirement.


Notwithstanding anything to the contrary in the Agreement, if the Company
receives a legal opinion that there has been a legal judgment and/or legal
development in Optionee’s jurisdiction that likely would result in the favorable
treatment (i.e., 12 month exercise period from the date of Termination of
Employment) that applies to the Option in the event of Optionee’s Retirement
being deemed unlawful and/or discriminatory, the provisions of the Agreement
regarding the treatment of the Option in the event of Optionee’s Retirement
shall not be applicable to Optionee.


7.     Transferability. This Option is not transferable by Optionee otherwise
than by will or the laws of descent and distribution, and is exercisable only by
Optionee during Optionee’s lifetime.


8.     Tax Obligations. By accepting this Option, Optionee acknowledges that,
regardless of any action the Company or Optionee’s employer (the “Employer”)
takes with respect to any or all income tax, social security, fringe benefit
tax, payroll tax, payment on account or other tax-related items related to the
Optionee’s participation in the Plan and legally applicable to Optionee
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains Optionee’s responsibility and may exceed the amount, if any, actually
withheld by the Company or the Employer. Optionee further acknowledges that the
Company and/or the Employer (i) make no representations nor undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of this Option, including the grant, vesting or exercise of this Option, the
subsequent sale of Shares acquired pursuant to such exercise and receipt of any
dividends; and (ii) do not commit to and are under no obligation to structure
the terms or the grant or any aspect of this Option to reduce or eliminate
Optionee’s liability for Tax-Related Items. If Optionee fails to make
satisfactory arrangements for the payment of any required Tax-Related Items
hereunder at the time of the applicable taxable event, Optionee acknowledges and
agrees that the Company may refuse to issue or deliver the Shares or the
proceeds of the sale of Shares.


Prior to the relevant taxable or tax withholding event, as applicable, Optionee
agrees to make adequate arrangements satisfactory to the Company or the Employer
to satisfy all Tax-Related Items. In this regard, Optionee authorizes the
Company and the Employer, or their respective agents, at their discretion, to
satisfy their withholding obligations with regard to all Tax-Related Items, if
any, by withholding from Optionee’s wages or other cash compensation paid to
Optionee by the Company and/or the Employer or from proceeds of the sale of
Shares. Alternatively, or in addition, if permissible under Applicable Laws, the
Company may (but shall not be obligated to): (1) sell or arrange for the sale of
Shares that Optionee acquires to meet the withholding obligation for Tax-Related
Items, and/or (2) withhold in Shares to meet the withholding obligation for
Tax-Related Items. In addition, Optionee shall pay the Company or the Employer
any amount of Tax-Related


4.

--------------------------------------------------------------------------------




Items that the Company or the Employer may be required to withhold as a result
of Optionee’s participation in the Plan or Optionee’s purchase of Shares that
cannot be satisfied by the means previously described, and if Optionee does not
otherwise so pay the Company or the Employer, then the Company or the Employer
may withhold amounts from Optionee’s cash compensation to satisfy such
withholding obligation.


Further, depending on the withholding method, the Company or the Employer may
withhold or account for Tax-Related Items by considering applicable statutory
rates or other applicable withholding rates, including the maximum rates
applicable in Optionee’s jurisdiction, in which case Optionee may receive a
refund of any over-withheld amount in cash and will have no entitlement to the
Common Stock equivalent. If the obligation for Tax-Related Items is satisfied by
withholding a number of Shares, for tax purposes, Optionee will be deemed to
have been issued the full number of Shares subject to the Option,
notwithstanding that a number of the Shares is held back solely for the purpose
of paying the Tax-Related Items.


The Company may refuse to honor the exercise and refuse to deliver the Shares if
Optionee fails to comply with Optionee’s obligations in connection with the
Tax-Related Items (including if Optionee’s cash compensation is not sufficient
to satisfy such obligations).


9.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
participation in the Plan, or Optionee’s acquisition or sale of the underlying
Shares. Optionee is hereby advised to consult with his or her own personal tax,
financial and/or legal advisors regarding the consequences of accepting this
Optionee and by accepting the Option, Option has agreed that Optionee has done
so or knowingly and voluntarily declined to do so.


10.     Nature of Grant. In accepting the Option, Optionee acknowledges,
understands and agrees that:


(a)
the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time to the extent permitted under the Plan;



(b)
the Option grant is exceptional, voluntary and occasional and does not create
any contractual or other right to receive future Option grants (whether on the
same or different terms), or benefits in lieu of an Option, even if an Option
has been granted in the past;



(c)
all decisions with respect to future Option grants or other grants, if any, will
be at the sole discretion of the Company



(d)
Optionee is voluntarily participating in the Plan;



(e)
this Option and any Shares acquired under the Plan, and the income from and
value of same, are not intended to replace any pension rights or compensation;



5.

--------------------------------------------------------------------------------






(f)
Optionee’s participation in the Plan shall not create a right to employment with
Employer and shall not interfere with the ability of Employer to terminate
Optionee’s employment relationship;



(g)
if the Shares subject to this Option do not increase in value, this Option will
have no value;



(h)
this Option is an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Company or the Employer prior
to the Grant Date, and is outside the scope of Optionee’s employment contract,
if any;



(i)
this Option and the Shares subject to the Option, and the income from and value
of same, are not part of normal or expected compensation for any purpose,
including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, holiday pay, pension or retirement or welfare benefits or
similar payments;



(j)
this Option and the Shares subject to this Option, and the income from and value
of same, shall not be included as compensation, earnings, salaries or other
similar terms used when calculating Optionee’s benefits under any benefit plan
sponsored by the Company, except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s benefit plans;



(k)
in the event that Optionee is not an employee of the Company, this Option grant
will not be interpreted to form an employment contract or relationship with the
Company, the Employer or any Subsidiary or Affiliate of the Company;



(l)
the future value of the underlying Shares is unknown, may increase or decrease
in the future, and cannot be predicted with certainty;



(m)
in consideration of the grant of this Option, no claim or entitlement to
compensation or damages shall arise from termination of this Option or
diminution in value of this Option or Shares purchased through exercise of this
Option resulting from Optionee’s Termination of Employment by the Company or the
Employer (for any reason whatsoever and whether or not in breach of Applicable
Laws);



(n)
unless otherwise provided herein, in the Plan or by the Company in its
discretion, the Option and the benefits evidenced by this Agreement do not
create any entitlement to have the Option or any such benefits transferred to,
or assumed by, another company



6.

--------------------------------------------------------------------------------




nor to be exchanged, cashed out or substituted for, in connection with any
corporate transaction affecting the Shares;


(o)
unless otherwise agreed with the Company, the Option and the Shares subject to
the Option, and the income from and value of same, are not granted as
consideration for, or in connection with, the service Optionee may provide as a
director of an Affiliate; and



(p)
none of the Company, the Employer or any Subsidiary or Affiliate of the Company
shall be liable for any foreign exchange rate fluctuations between Optionee’s
local currency and the United States Dollar that may affect the value of this
Option or of any amounts due to Optionee pursuant to the exercise of this Option
or the subsequent sale of the Shares acquired upon exercise.



11.     Data Privacy. To participate in the Plan, Optionee will need to review
the information provided in this Section and, where applicable, declare
Optionee’s consent to the processing of personal data by the Company and third
parties noted below.
(a)EEA+ Controller and Representative.  If Optionee are based in the European
Union (“EU”), the European Economic Area, Switzerland or, if and when the United
Kingdom leaves the European Union, the United Kingdom (collectively “EEA+”),
Optionee should note that the Company, with its registered address at 21823 30th
Drive SE Bothell, Washington 98021, United States of America, is the controller
responsible for the processing of Optionee’s personal data in connection with
the Agreement and the Plan. The Company’s representative in the EU is Seagen
Netherlands B.V., located at Evert van de Beekstraat 1, -140 1118CL Schiphol,
Netherlands with office phone: +31 207 99 15 60.
(b)Data Collection and Usage. In connection with the administration of the Plan,
the Company collects, processes, uses and transfers certain
personally-identifiable information about Optionee, which may include Optionee’s
name, home address and telephone number, email address, date of birth, social
insurance, passport number or other identification number, salary, nationality,
job title, details of all Options or any other entitlement to Shares awarded,
canceled, exercised, settled, vested, unvested or outstanding in Optionee’s
favor and additional similar or related data, which the Company receives from
Optionee’s or the entity that employs Optionee (“Personal Data”).  Specifically,
the Company collects, processes and uses Personal Data for the purposes of
performing its contractual obligations under this Agreement, implementing,
administering and managing Optionee’s participation in the Plan and facilitating
compliance with applicable tax and securities law.
If Optionee is based in the EEA+, the legal basis, where required, for the
processing of Personal Data by the Company is the necessity for the Company to
(i) perform its contractual obligations under this Agreement, (ii) comply with
legal obligations established in the EEA+, and/or (iii) pursue the legitimate
interest of complying with legal obligations established outside of the EEA+. 


7.

--------------------------------------------------------------------------------




If Optionee is based outside of the EEA+, the legal basis, where required, for
the processing of Data by the Company is Optionee’s consent, as further
described below.
(c)Stock Plan Administration Service Providers. The Company transfers Personal
Data to E*TRADE Corporate Financial Services, Inc., and E*TRADE Securities LLC
(collectively, “E*TRADE”), an independent service provider which assists the
Company with the implementation, administration and management of the Plan.  In
the future, the Company may select a different service provider, which will act
in a similar manner, and share Personal Data with such service provider.  The
Company’s service provider will open an account for Optionee to receive and
trade shares.  The processing of Personal Data will take place through both
electronic and non-electronic means. Personal Data will only be accessible by
those individuals requiring access to it for purposes of implementing,
administering and operating the Plan.
(d)International Data Transfers. The Company and E*TRADE are based in the United
States. The country where Optionee lives may have different data privacy laws
and protections than the United States. In particular, the United States does
not have the same level of protections for personal data as countries in the
EEA+. The European Commission requires U.S. companies to protect personal data
leaving the EEA+ by certifying compliance with the EU-U.S. privacy shield
program or implementing other safeguards such as the Standard Contractual
Clauses adopted by the EU Commission.
If Optionee is based in the EEA+, Personal Data will be transferred from the
EEA+ to the Company and onward from the Company to E*TRADE, or if applicable,
another service provider, based on the EU Standard Contractual Clauses. Optionee
may request a copy of the Standard Contractual Clauses by contacting
dataprotection@seagen.com.
If Optionee is based in a jurisdiction outside of the EEA+, Personal Data will
be transferred from Optionee’s jurisdiction to the Company and onward from the
Company to E*TRADE, or if applicable, another service provider, based on
Optionee’s consent, as further described in (h) below.
(e)Data Retention. The Company will use Personal Data only as long as necessary
to implement, administer and manage Optionee’s participation in the Plan, or as
required to comply with legal or regulatory obligations, including tax and
securities laws.  When the Company no longer needs Personal Data for any of
these purposes, the Company will remove it from its systems.
(f)Voluntariness and Consequences of Consent Denial or Withdrawal. Participation
in the Plan is voluntary and Optionee is providing the consents herein on a
purely voluntary basis. Optionee may withdraw his or her consent at any time,
with future effect and for any or no reason. If Optionee does not consent, or if
Optionee later seeks to withdraw his or her consent, Optionee’s salary from or
employment or service relationship with Optionee’s employer will not be
affected. The only consequence of denying or withdrawing consent is that the
Company would


8.

--------------------------------------------------------------------------------




not be able to grant the Option to Optionee under the Plan or administer or
maintain Optionee’s participation in the Plan. If Optionee withdraws his or her
consent, the Company will stop processing Optionee’s Personal Data for the
purposes stated in section (b) above unless to the extent necessary to comply
with tax or other legal obligations in connection with the Option granted before
Optionee withdrew his or her consent.
(g)Data Subject Rights. Optionee may have a number of rights under data privacy
laws in Optionee’s jurisdiction.  Subject to the conditions set out in the
applicable law and depending on where Optionee is based, such rights may include
the right to (i) request access to, or copies of, Personal Data processed by the
Company, (ii) rectification of incorrect Personal Data, (iii) deletion of
Personal Data, (iv) restrict the processing of Personal Data, (v) object to the
processing of Personal Data for legitimate interests, (vi) portability of
Personal Data, (vii) lodge complaints with competent authorities in Optionee’s
jurisdiction, and/or to (viii) receive a list with the names and addresses of
any potential recipients of Personal Data. To receive clarification regarding
these rights or to exercise these rights, Optionee can contact
dataprotection@seagen.com.
(h)Necessary Disclosure of Personal Data. Optionee understands that providing
the Company with Personal Data is necessary for the performance of this
Agreement and that Optionee’s refusal to provide Personal Data would make it
impossible for the Company to perform its contractual obligations and would
affect Optionee’s ability to participate in the Plan.
(i)Declaration of Consent (if Optionee is outside the EEA+). By clicking on the
“I accept” button on the Acknowledge Grant screen on the stock plan
administration site, Optionee is declaring that Optionee unambiguously consents
to the collection, use and transfer, in electronic or other form, of Optionee’s
Personal Data, as described above and in any other grant materials, by and
among, as applicable, the entity that employs Optionee, the Company, any
Affiliate and any service provider involved in stock plan administration
including but not limited to E*TRADE for the exclusive purpose of implementing,
administering and managing Optionee’s participation in the Plan. Optionee
understands that Optionee may, at any time, refuse or withdraw the consents
herein, in any case without cost, by contacting in writing the Seattle Genetics,
Inc. Director of Privacy Law.  If Optionee does not consent or later seek to
revoke Optionee’s consent, Optionee’s employment status or service with the
entity that employs Optionee will not be affected; the only consequence of
refusing or withdrawing consent is that the Company would not be able to grant
this Option or any other equity award to Optionee or administer or maintain such
awards.  Therefore, Optionee understands that refusing or withdrawing consent
will affect Optionee’s ability to participate in the Plan.  For more information
on the consequences of refusal to consent or withdrawal of consent, Optionee
should contact the Company’s stock Plan Administrator.
12.    Clawback/Recoupment. This Option will be subject to recoupment,
rescission, payback, cancelation or other action, in each case, in accordance
with (i) any clawback policy adopted by the Company (whether such policy is
adopted on or after the date of the Agreement or required under applicable law)
and (ii) any such other clawback, recovery or recoupment provisions set forth


9.

--------------------------------------------------------------------------------




in an individual written agreement between the Company and Optionee.  No
recovery of compensation under such a clawback policy will be an event giving
rise to Optionee’s right to resign for “good reason” or “constructive
termination” (or similar term) under any plan of, or agreement with, the
Company.


13.     Copies of Plan Materials. Optionee acknowledges that Optionee has
received copies of the Plan and the Plan prospectus from the Company and agrees
to receive stockholder information, including copies of any annual report, proxy
statement and periodic report, from the Company’s website at
http://www.seattlegenetics.com/news/index.htm. Optionee acknowledges that copies
of the Plan, Plan prospectus, Plan information and stockholder information are
also available upon written or telephonic request to the Stock Plan
Administrator.


14.    Insider Trading Restrictions/Market Abuse Laws. Optionee acknowledges
that, depending on Optionee’s country, Optionee may be subject to insider
trading restrictions and/or market abuse laws, which may affect Optionee’s
ability to acquire or sell the Shares under the Plan during such times as
Optionee is considered to have “inside information” regarding the Company (as
defined by the laws in Optionee’s country). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. Optionee
acknowledges that it is Optionee’s responsibility to comply with any applicable
restrictions, and Optionee is advised to speak to a personal advisor on this
matter.


15.    Foreign Asset/Account and Tax Reporting, Exchange Controls. Optionee’s
country may have certain foreign asset, account and/or tax reporting
requirements and exchange controls which may affect Optionee’s ability to
acquire or hold Shares under the Plan or cash received from participating in the
Plan (including from any dividends received or sale proceeds arising from the
sale of Shares) in a brokerage or bank account outside Optionee’s country.
Optionee understands that Optionee may be required to report such accounts,
assets or transactions to the tax or other authorities in Optionee’s country.
Optionee also may be required to repatriate sale proceeds or other funds
received as a result of participation in the Plan to Optionee’s country through
a designated bank or broker and/or within a certain time after receipt. In
addition, Optionee may be subject to tax payment and/or reporting obligations in
connection with any income realized under the Plan and/or from the sale of
Shares. Optionee acknowledges that Optionee is responsible for complying with
all such requirements, and that Optionee should consult his or her personal
legal and tax advisors, as applicable, to ensure compliance.


16.    Waiver. Optionee acknowledges that a waiver by the Company of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach of this
Agreement.
    
17.    Language. Optionee acknowledges that Optionee is sufficiently proficient
in the English language, or have consulted with an advisor who is proficient in
English, so as to allow Optionee to understand the terms and conditions of this
Agreement. If Optionee has received this Agreement, or any other document
related to this Option and/or the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English


10.

--------------------------------------------------------------------------------




version will control. Optionee acknowledges that Optionee is sufficiently
proficient in English to understand the terms and conditions of this Agreement.


18.    Appendix. Notwithstanding any provisions in this Agreement, this Option
shall be subject to the special terms and conditions for Optionee’s country set
forth in the Appendix attached to this Agreement. Moreover, if Optionee
relocates to one of the countries included therein, the terms and conditions for
such country will apply to Optionee to the extent the Company determines that
the application of such terms and conditions is necessary or advisable for legal
or administrative reasons. The Appendix constitutes part of this Agreement.


19.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on Optionee’s participation in the Plan, on any Shares
purchased under the Plan, to the extent the Company determines it is necessary
or advisable for legal or administrative reasons, and to require Optionee to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.


20.    Governing Law/Venue. The interpretation, performance and enforcement of
this Agreement will be governed by the law of the State of Delaware without
regard to that state’s conflicts of laws rules. For purposes of any action,
lawsuit or other proceedings brought due to Optionee’s participation in the
Plan, relating to it, or arising from it, Optionee hereby submits to and consent
to the sole and exclusive jurisdiction of the United States District Court for
the Southern District of New York (or should such court lack jurisdiction to
hear such action, suit or proceeding, in a New York state court in the County of
New York), and no other courts, where this Option is granted and/or to be
performed.


21.    Severability. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
    
22.    Entire Agreement; Plan Controls. The Plan is incorporated herein by
reference. The Plan and this Agreement (including the Appendix) constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and Optionee with respect to the subject matter hereof, with the exception of
any arrangement that would provide for vesting acceleration of this Option upon
the terms and conditions set forth therein. Except as otherwise provided in the
Plan, this Agreement may not be modified adversely to Optionee’s interest except
by means of a writing signed by the Company and Optionee. In the event of any
conflict between the terms and provisions of the Plan and this Agreement, the
Plan terms and provisions shall govern. Capitalized terms used but not defined
in this Agreement have the meanings assigned to them in the Plan. Certain other
important terms governing this Agreement are contained in the Plan.




11.

--------------------------------------------------------------------------------




Optionee’s electronic acceptance shall signify Optionee’s execution of this
Agreement and understanding that this Option is granted and governed under the
terms and conditions set forth herein.










SEATTLE GENETICS, INC.


/s/ Clay B. Siegall
Clay B. Siegall
President & CEO





PLEASE PRINT AND RETAIN THIS AGREEMENT FOR OPTIONEE’S RECORDS


12.

--------------------------------------------------------------------------------




SEATTLE GENETICS, INC.
APPENDIX TO STOCK OPTION AGREEMENT FOR NON-US PARTICIPANTS
Capitalized terms used but not defined in this Appendix have the meanings set
forth in the Plan and/or in the Agreement.
Terms and Conditions
This Appendix includes additional terms and conditions that govern this Option
if Optionee resides and/or works in one of the countries listed below.
If Optionee is a citizen or resident of a country other than the one in which
the Optionee is currently residing and/or working, transfer employment and/or
residency to another country after the Award is granted, or are considered a
resident of another country for local law purposes, the Company shall, in its
discretion, determine to what extent the terms and conditions herein will apply
to Optionee.
Notifications
This Appendix also includes information regarding exchange controls and certain
other issues of which Optionee should be aware with respect to participation in
the Plan. The information is based on the securities, exchange control and other
laws in effect in the respective countries as of November 2019. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that Optionee not rely on the information in this Appendix as the
only source of information relating to the consequences of Optionee’s
participation in the Plan because the information may be out of date at the time
that Optionee acquires Shares or sells Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to Optionee’s particular situation and the Company is not in a position to
assure him or her of any particular result. Accordingly, Optionee acknowledges
that Optionee should seek appropriate professional advice as to how the relevant
laws in Optionee’s country may apply to Optionee’s situation.
Finally, Optionee acknowledges that if Optionee is a citizen or resident of a
country other than the one in which Optionee is currently residing and/or
working, transfers employment and/or residency to another country after the
Option is granted, or is considered a resident of another country for local law
purposes, the information contained herein may not be applicable to Optionee.


13.

--------------------------------------------------------------------------------




CANADA
Terms and Conditions
Method of Payment. Notwithstanding Section 5 of the Agreement, Optionee is
prohibited from paying the exercise price applicable to this Option using Shares
or by a cashless “net exercise” arrangement.
Termination of Employment. This provision replaces the eighth paragraph of
Section 6 of the Agreement:
For purposes of Optionee’s participation in the Plan, Optionee’s right to vest
in the Option will terminate effective as of the date that is the earlier of (1)
the date of Optionee’s Termination of Employment; (2) the date on which Optionee
receives written notice of termination; or (3) the date Optionee is no longer
actively providing services to the Employer or any other Affiliate regardless of
any notice period or period of pay in lieu of such notice mandated under
applicable laws (including, but not limited to, statutory law and/or common
law); the Administrator shall have exclusive discretion to determine when
Optionee is no longer actively employed for purposes of Optionee’s participation
in the Plan (including whether Optionee may still be considered to be providing
services while on a leave of absence).
The following provisions apply only if Optionee resides in Quebec:
Language Consent. The parties acknowledge that it is their express wish that the
Agreement as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention («Agreement»), ainsi que cette Annexe, ainsi que de tous documents,
avis et procédures judiciaires, exécutés, donnés ou intentés en vertu de, ou
liés directement ou indirectement à, la présente convention.
Data Privacy. This provision supplements Section 11 of the Agreement:
Optionee hereby authorize the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Optionee further authorizes the Company, the Employer and/or any other Affiliate
to disclose and discuss such information with their advisors. Optionee also
authorizes the Company, the Employer and/or any other Affiliate to record such
information and to keep such information in Optionee’s employee file.
Notifications
Securities Law Information. Optionee understands that Optionee is permitted to
sell Shares acquired pursuant to the Plan through the designated broker
appointed under the Plan, if any, provided the sale of the Shares acquired
pursuant to the Plan takes place outside of Canada through the facilities of a
stock exchange on which the shares are listed, and the Company is not a
reporting issuer in any jurisdiction of Canada at the time of sale.


14.

--------------------------------------------------------------------------------




Foreign Asset/Account Reporting Information. Specified Foreign property,
including Options, Shares acquired under the Plan and other rights to receive
shares of a non-Canadian company held by a Canadian resident must generally be
reported annually on a Form T1135 (Foreign Income Verification Statement) if the
total cost of the specified foreign property exceeds C$100,000 at any time
during the year. Thus, if the C$100,000 cost threshold is exceed by other
foreign specified property held by the individual, the award of this Option must
be reported (generally at nil cost). For purposes of such reporting, Shares
acquired under the Plan may be reported at their adjusted cost basis. The
adjusted cost basis of a share is generally equal to the fair market value of
such share at the time of acquisition; however, if Optionee owns other Shares
(e.g., acquired under other circumstances or at another time), the adjusted cost
basis may have to be averaged with the adjusted cost bases of the other Shares.
Optionee should consult with his or her personal tax advisor to determine the
applicable reporting requirements.
DENMARK
Terms and Conditions
Danish Stock Option Act. By accepting this Award, Optionee acknowledges that
Optionee received an Employer Statement, translated into Danish, which is being
provided to comply with the Danish Stock Option Act.
Notifications
Foreign Asset/Account Reporting Information. If Optionee establishes an account
holding shares or cash outside of Denmark, Optionee must report the account to
the Danish Tax Administration. The form which should be used to make the report
can be obtained from a local bank.


15.

--------------------------------------------------------------------------------






SPECIAL NOTICE FOR EMPLOYEES IN DENMARK
EMPLOYER STATEMENT


Pursuant to Section 3(1) of the Act on Stock Options in employment relations, as
amended January 1, 2019 (the “Stock Option Act”), you are entitled to receive
the following information regarding the stock options granted to you by Seattle
Genetics, Inc. (the “Company”) under the Seattle Genetics, Inc. Amended and
Restated 2007 Equity Incentive Plan (the “Plan”) in a written statement.


This statement contains information applicable to Optionee’s participation in
the Plan, as required under the Stock Option Act, while the other terms and
conditions of Optionee’s stock options (“Options”) are described in detail in
the Plan and the Stock Option Agreement (the “Agreement”), both of which have
been made available to you. Capitalized terms used but not defined herein shall
have the same meanings given to them in the Plan or the Agreement, as
applicable.


Section 1 of the Stock Option Act provides that the Stock Option Act only
applies to employees. Employees are defined in section 2 of the Stock Option Act
as persons who receive remuneration for their personal services in an employment
relationship. Persons, including managers, who are not regarded as employees
under the Stock Option Act, will not be subject to the Stock Option Act. If you
are not an employee within the meaning of the Stock Option Act, the Company
therefore has no obligation to issue an employer information statement to you
and you will not be able to rely on this statement for legal purposes, since
only the terms and conditions set out in the Plan apply.


1.    Date of grant


The date of grant of Optionee’s Options is the date that the Administrator
approved a grant for you and determined it would be effective, which is set
forth in the Agreement.


2.
Terms or conditions for Option grant



The grant of Options under the Plan is made at the sole discretion of the
Company. Employees, Directors and Consultants of the Company and its Affiliates,
are eligible to receive grants under the Plan. The Administrator has broad
discretion to determine who will receive Options and to set the terms and
conditions of the Options. The Company may decide, in its sole discretion, not
to make any grants of Options to you in the future. Under the terms of the Plan
and the Agreement, you have no entitlement or claim to receive future grants of
Options.


3.
Exercise date or period



The options will vest and become exercisable over a period of time (as set forth
in the Agreement), subject to Optionee’s continuous employment through the
applicable vesting date and other conditions set forth in the Plan and
Agreement, and subject to Section 5 of this statement.




16.

--------------------------------------------------------------------------------




4.
Exercise Price



During the exercise period, the Options can be exercised to purchase shares of
common stock of the Company at a price per share not less than the fair market
value of the stock on the date the Option is granted, as determined in
accordance with the Plan.


5.
Your rights upon termination of employment



Subject to the provisions below regarding accelerated vesting and
post-termination exercise in certain circumstances, vesting will cease upon
Optionee’s Termination of Employment and the Options that were not vested and
exercised on the date of such termination will be forfeited at no cost to the
Company and you will have no further right, title or interest in or to such
Options or the Shares underlying such Option.
Notwithstanding the foregoing or anything in the Agreement to the contrary, in
the event of Optionee’s Termination of Employment as a result of Optionee’s
death or Disability, the vesting and exercisability of the Option shall
accelerate such that the Option shall become vested and exercisable as to an
additional twelve (12) months, effective as of the date of such Termination of
Employment, to the extent that the Option is outstanding on such date.


The portion of the Option that relates to any Shares that were unvested and
unexercisable as of the date of Optionee’s Termination of Employment shall
terminate and expire effective immediately upon such date. With respect to the
vested and exercisable portion of the Option, such portion shall be exercisable
as set forth below; provided, however, that in no event may an Option be
exercised, even as to vested and otherwise exercisable Shares, after the
Expiration Date:


(i)    In the event of Termination of Employment other than as a result of
Optionee’s death, Disability or Retirement (as defined below), Optionee shall
have three months from the date of such Termination of Employment to exercise
the Option as to the shares subject to the Option that were vested and
exercisable as of the date of Termination of Employment; provided, however, that
(A) if during any part of such three month period, the Option is not exercisable
because the issuance of the shares would violate the registration requirements
under the Securities Act (or other applicable securities laws in the case of
Optionees not subject to U.S. securities laws), the Option shall not expire
until the Option shall have been exercisable for an aggregate of three months
after the date of Termination of Employment (but in no event may the Option be
exercised more than one year after the date of Termination of Employment), and
(B) if during any part of such three month period, the shares issued upon
exercise of the Option may not be sold because Optionee has material nonpublic
information regarding the Company or is otherwise subject to a trading blackout
period under the Company’s Insider Trading Policy, the Option shall not expire
until Optionee shall have had an aggregate of three months after the date of
Termination of Employment during which Optionee can sell the Shares without
being subject to such restrictions arising under insider trading laws or Company
policy (but in no event may the Option be exercised more than one year after the
date of Termination of Employment);


17.

--------------------------------------------------------------------------------






(ii)    In the event of Termination of Employment as a result of Optionee’s
Disability, Optionee shall have 12 months from the date of such Termination of
Employment to exercise the Option as to the Shares subject to the Option that
were vested and exercisable as of the date of Termination of Employment;


(iii)    In the event of Termination of Employment as a result of Optionee’s
death or in the event of Optionee’s death within 30 days following Optionee’s
Termination of Employment, Optionee’s estate, any person who acquired the right
to exercise the Option by bequest or inheritance, or any person designated to
exercise the Option upon Optionee’s death shall have 12 months following
Optionee’s death to exercise the Option as to the Shares subject to the Option
that were vested and exercisable as of the date of Optionee’s death; and


(iv)    In the event of Termination of Employment as a result of Optionee’s
Retirement (as defined below), Optionee shall have 12 months from the date of
such Termination of Employment to exercise the Option as to the Shares subject
to the Option that were vested and exercisable as of the date of Termination of
Employment.


Notwithstanding the above, in no event may an Option be exercised, even as to
vested and otherwise exercisable Shares, after the Expiration Date
6.
Financial aspects of participating in the Plan



The grant of stock options has no immediate financial consequences for you. The
value of the options is not taken into account when calculating holiday
allowances, pension contributions or other statutory consideration calculated on
the basis of salary.


Shares of stock are financial instruments and investing in stock will always
have financial risk. The future value of Company shares is unknown and cannot be
predicted with certainty.


Seattle Genetics, Inc.
21823 - 30th Drive S.E.
Bothell, Washington 98021
U.S.A.


18.

--------------------------------------------------------------------------------






SÆRLIG MEDDELELSE TIL MEDARBEJDERE I DANMARK
ARBEJDSGIVERERKLÆRING


I henhold til § 3, stk. 1, i lov om brug af køberet eller tegningsret m.v. i
ansættelsesforhold som ændret 1. januar 2019 ("Aktieoptionsloven") er du
berettiget til i en skriftlig erklæring at modtage følgende oplysninger om de
aktieoptioner, som du modtager fra Seattle Genetics, Inc. (“Selskabet”) i
henhold til Seattle Genetics, Inc.'s "Amended and Restated 2007 Equity Incentive
Plan" ("Ordningen").


Denne erklæring indeholder de oplysninger, der i henhold til Aktieoptionsloven
gælder for Optionsmodtagerens deltagelse i Ordningen, mens de øvrige vilkår og
betingelser for Optionsmodtagerens aktieoptioner ("Optioner") er nærmere
beskrevet i Ordningen og i Aktieoptionsaftalen ("Aftalen"), som begge er
udleveret til dig. Begreber, der står med stort begyndelsesbogstav i denne
arbejdsgivererklæring, men som ikke er defineret heri, har den i Ordningen eller
Aftalen anførte betydning.


I henhold til Aktieoptionslovens § 1 finder loven kun anvendelse for
lønmodtagere. Lønmodtagere er defineret i Aktieoptionslovens § 2 som personer,
der modtager vederlag for personligt arbejde i tjenesteforhold. Personer,
herunder direktører, som ikke anses for at være lønmodtagere i
Aktieoptionslovens forstand, er ikke omfattet af Aktieoptionsloven. Hvis du ikke
er lønmodtager i Aktieoptionslovens forstand, er Selskabet derfor ikke
forpligtet til at udstede en arbejdsgivererklæring til dig, og du vil ikke i
juridisk henseende kunne henholde dig til denne arbejdsgivererklæring, da det
alene er bestemmelserne i Ordningen, der er gældende.


1.    Tildelingstidspunkt


Tidspunktet for tildelingen af Optionsmodtagerens Optioner er den dag, hvor
Administratoren godkendte tildelingen og besluttede, at den skulle træde i
kraft. Tidspunktet fremgår af Aftalen.


2.
Vilkår og betingelser for Optionstildelingen



Tildelingen af Optioner i henhold til Ordningen sker efter Selskabets eget skøn.
Tildeling kan i henhold til Ordningen ske til Medarbejdere, Bestyrelsesmedlemmer
og Konsulenter i Selskabet og dets Tilknyttede Selskaber. Administratoren har
vide beføjelser til at bestemme, hvem der skal modtage Optioner og på hvilke
vilkår. Selskabet kan efter eget skøn vælge fremover ikke at tildele dig nogen
Optioner. I henhold til bestemmelserne i Ordningen og Aftalen har du ikke
hverken ret til eller krav på fremover at få tildelt Optioner.


3.
Udnyttelsesdato eller -periode



Optionerne modnes over en periode (som anført i Aftalen), forudsat at
Optionsmodtageren fortsat er ansat på modningsdatoen, og at de øvrige
betingelser i Ordningen og i Aftalen er opfyldt, dog med forbehold for pkt. 5
nedenfor.


19.

--------------------------------------------------------------------------------






4.
Udnyttelseskurs



I udnyttelsesperioden kan Optionerne udnyttes til køb af ordinære aktier i
Selskabet til en kurs, der som minimum svarer til markedskursen på tidspunktet
for tildelingen af Optionen, som opgjort i henhold til Ordningen.


5.
Din retsstilling i forbindelse med fratræden



Med forbehold for bestemmelserne nedenfor vedrørende fremskyndet modning og
udnyttelse efter ansættelsesforholdets ophør vil modningen ophøre ved
Optionsmodtagerens Fratrædelse, og de Optioner, som ikke er modnet og udnyttet
på dette tidspunkt, bortfalder uden omkostninger for Selskabet, og du vil ikke
længere have ret eller adkomst til disse Optioner eller til de bagvedliggende
Aktier.
Uanset ovenstående og Aftalens øvrige bestemmelser gælder, at såfremt
Optionsmodtageren Fratræder som følge af Optionsmodtagerens død eller
Uarbejdsdygtighed, fremskyndes modningen af Optionen, således at Optionen
modnes, som om Optionsmodtageren havde været ansat i en periode på yderligere
tolv (12) måneder fra Fratrædelsesdatoen, såfremt Optionen endnu ikke er modnet
på dette tidspunkt.
Den andel af Optionen, der vedrører Aktier, som ikke var modnet på
Fratrædelsesdatoen, bortfalder og udløber med øjeblikkelig virkning pr. denne
dato. Med hensyn til den modnede andel af Optionen kan denne udnyttes som anført
nedenfor. Dog kan en Option aldrig udnyttes efter Udløbsdatoen, heller ikke til
køb af Aktier, der er modnet eller i øvrigt kan udnyttes:


(i)    Ved Fratrædelse af andre grunde end Optionsmodtagerens død,
Uarbejdsdygtighed eller Pensionering (som defineret nedenfor) kan
Optionsmodtageren inden for en frist på tre måneder fra Fratrædelsesdatoen
udnytte Optionen for de aktier, der er modnet pr. Fratrædelsesdatoen. Dog
gælder, at (A) hvis Optionen ikke kan udnyttes inden for tremåneders fristen,
fordi udstedelse af aktierne vil være i strid med registreringskravene i den
amerikanske Securities Act (eller tilsvarende lovgivning for Optionsmodtagere,
der ikke er omfattet af den amerikanske værdipapirlovgivning), udløber Optionen
først, når den har kunne udnyttes i tre måneder efter Fratrædelsesdatoen (idet
Optionen dog i intet tilfælde kan udnyttes senere end et år efter
Fratrædelsesdatoen), og (B) hvis aktierne udstedt ved udnyttelse af Optionen
ikke må sælges inden for tremåneders fristen, fordi Optionsmodtageren er i
besiddelse af væsentlige, ikke-offentliggjorte oplysninger om Selskabet, eller i
øvrigt er omfattet af et handelsforbud i henhold til Selskabets Politik for
Insiderhandel, udløber Optionen først, når Optionsmodtageren har haft i alt tre
måneder efter Fratrædelsesdatoen til at sælge Aktierne uden at være omfattet af
sådanne restriktioner i medfør af lovgivningen om insiderhandel eller Selskabets
politik (dog kan Optionen i intet tilfælde udnyttes senere end et år efter
Fratrædelsesdatoen).




20.

--------------------------------------------------------------------------------




(ii)    Ved Fratrædelse som følge af Optionsmodtagerens Uarbejdsdygtighed har
Optionsmodtageren en frist på 12 måneder efter Fratrædelsesdatoen til at udnytte
Optionen for de Aktier, der er modnet pr. Fratrædelsesdatoen.


(iii)    Ved Fratrædelse som følge af Optionsmodtagerens død eller i tilfælde af
Optionsmodtagerens død inden for 30 dage efter Fratrædelsesdatoen har
Optionsmodtagerens bo eller den person, som har arvet retten til at udnytte
Optionen, eller den person, som er udpeget til at udnytte Optionen ved
Optionsmodtagerens død, en frist på 12 måneder efter dødsfaldet til at udnytte
Optionen for de Aktier, der er modnet pr. dødsdatoen, og


(iv)    Ved Fratrædelse som følge af Optionsmodtagerens Pensionering (som
defineret nedenfor) har Optionsmodtageren en frist på 12 måneder efter
Fratrædelsesdatoen til at udnytte Optionen for de Aktier, der er modnet pr.
Fratrædelsesdatoen.


Uanset ovennævnte kan en Option aldrig udnyttes efter Udløbsdatoen, heller ikke
til køb af Aktier, der er modnet eller i øvrigt kan udnyttes.
6.
Økonomiske aspekter ved deltagelse i Ordningen



Tildelingen af aktieoptioner har ingen umiddelbare økonomiske konsekvenser for
dig. Værdien af optionerne indgår ikke i beregningen af feriepenge,
pensionsbidrag eller andre lovpligtige, vederlagsafhængige ydelser.


Aktier er finansielle instrumenter, og investering i aktier vil altid være
forbundet med en økonomisk risiko. Den fremtidige værdi af Selskabets aktier
kendes ikke og kan ikke forudsiges med sikkerhed.


Seattle Genetics, Inc.
21823 - 30th Drive S.E.
Bothell, Washington 98021
U.S.A.




21.

--------------------------------------------------------------------------------






FINLAND
There are no country-specific provisions.
FRANCE
Terms and Conditions
Non-Qualified Award. This Option is not intended to qualify for special tax and
social security treatment applicable to Options granted under Section L.225-177
to L.225-186-1 of the French Commercial Code, as amended.
Consent to Receive Information in English. By accepting this Option, Optionee
confirms having read and understood the Plan and the Stock Option Agreement
which were provided in the English language. Optionee accepts the terms of those
documents accordingly.
Consentement Relatif à la Langue Utilisée. En acceptant l’attribution de
l’option, vous confirmez avoir lu et compris le Plan et ce Contrat, qui ont été
communiqués en langue anglaise. Vous acceptez les termes de ces documents en
connaissance de cause.
Notifications
Foreign Asset/Account Reporting Information. If Optionee holds cash or Shares
outside of France or maintain a foreign bank or foreign bank or brokerage
account (including accounts that were opened and closed during the tax year),
Optionee is required to report such assets and accounts to the French tax
authorities on an annual basis on a specified form together with Optionee’s
income tax return. Failure to complete this reporting can trigger significant
penalties.


GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank (Bundesbank). In case of payments in
connection with securities (including proceeds realized upon the sale of Shares
or the receipt of dividends, if any), the report must be made by the 5th day of
the month following the month in which the payment was received. The report must
be filed electronically and the form of report ("Allgemeine Meldeportal
Statistik") can be accessed via the Bundesbank's website (www.bundesbank.de), in
both German and English. Optionee is responsible for making this report.


Foreign Asset/Account Reporting Information. If Optionee’s acquisition of Shares
acquired under the Plan leads to a so-called qualified participation at any
point during the calendar year, Optionee may need to report the acquisition when
Optionee files his or her tax return for the relevant year. A qualified
participation is attained if (i) the value of the Shares exceeds €150,000, or
(ii) in the unlikely event that Optionee holds Shares exceeding 10% of the
Company’s share capital.


22.

--------------------------------------------------------------------------------




However, if the Shares are listed on a recognized U.S. stock exchange and
Optionee owns less than 1% of the Company, this requirement will not apply to
Optionee.


ITALY
Terms and Conditions
Method of Payment. The following provision supplements Section 5 of the
Agreement.
Due to local regulatory requirements, Optionee understands that Optionee will be
restricted to the cashless sell-all method of exercise. To complete a cashless
sell-all exercise, Optionee understands that Optionee must instruct the Plan
broker to: (i) sell all of the Shares issued upon exercise; (ii) use the
proceeds to pay the exercise price, brokerage fees and any applicable
Tax-Related Items; and (iii) remit the balance in cash to Optionee. Optionee
will not be permitted to hold Shares after exercise. Depending upon the
development of laws and Optionee’s status as a national of a country other than
Italy, the Company reserves the right to modify the methods of exercising the
Option and, in its sole discretion, to permit cash exercises, cashless
sell-to-cover exercises or any other method of exercise and payment of
Tax-Related Items permitted under the Plan.
Plan Document Acknowledgment. In accepting the Option, Optionee acknowledges
that Optionee has received a copy of the Plan and the Agreement and reviewed the
Plan and the Agreement in their entirety and fully understand and accept all
provisions of the Plan and the Agreement.
Optionee further acknowledges that Optionee has read and specifically and
expressly approves the following sections of the Agreement and this Appendix:
Section 8. Tax Obligations; Section 10. Nature of Grant; Section 11. Data
Privacy; Section 17. Language; Section 19. Imposition of Other Requirements;
Section 20. Governing Law/Venue; and Section 21. Severability.
Notifications
Foreign Asset/Account Reporting Information. If Optionee is an Italian resident
and at any time during the fiscal year holds investments or financial assets
outside of Italy (e.g., cash, Shares) which may generate income taxable in Italy
(or if Optionee is the beneficial owner of such an investment or asset, even if
Optionee does not directly hold the investment or asset under Italian money
laundering provisions), Optionee is required to report such investments or
assets on his or her annual tax return for such fiscal year (on UNICO Form, RW
Schedule) or on a special form if Optionee is not required to file a tax return.
Foreign Financial Assets Tax. The fair market value of any Shares held outside
of Italy is subject to a foreign assets tax. Financial assets include Shares
acquired under the Plan. The taxable amount will be the fair market value of the
financial assets assessed at the end of the calendar year. Optionee should
consult with Optionee’s personal tax advisor about the foreign financial assets
tax.
NETHERLANDS
There are no country-specific provisions.


23.

--------------------------------------------------------------------------------






PORTUGAL
Terms and Conditions
Consent to Receive Information in English. Optionee hereby expressly declares
that Optionee has full knowledge of the English language and has read,
understood and fully accepted and agreed with the terms and conditions
established in the Plan and the Agreement.
Conhecimento da Lingua. Contratado, pelo presente instrumento, declara
expressamente que

tem pleno conhecimento da língua inglesa e que leu, compreendeu e livremente
aceitou e

concordou com os termos e condições estabelecidas no Plano e no Acordo.
Notifications
Exchange Control Information. If Optionee receives Shares upon exercise of the
Option, the

acquisition of the Shares should be reported to the Banco de Portugal for
statistical purposes. If

the Shares are deposited with a commercial bank or financial intermediary in
Portugal, such

bank or financial intermediary will submit the report on Optionee’s behalf. If
the Shares are not

deposited with a commercial bank or financial intermediary in Portugal, Optionee
is responsible

for submitting the report to the Banco de Portugal.


SPAIN
Terms and Conditions
Labor Law Acknowledgment. The following provisions supplement Section 10 of the
Agreement:
By accepting the Option, Optionee agrees to participation in the Plan and
acknowledges that Optionee has received a copy of the Plan.
Optionee understands and agrees that, except as otherwise provided in the
Agreement, Optionee will forfeit any Options in the event of Optionee’s
Termination of Employment by reason of, but


24.

--------------------------------------------------------------------------------




not limited to, resignation, disciplinary dismissal adjudged to be with cause,
disciplinary dismissal adjudged or recognized to be without cause (i.e., subject
to a “despido improcedente,” individual or collective dismissal on objective
grounds, whether adjudged or recognized to be with or without cause, material
modification of the terms of employment under Article 41 of the Workers’
Statute, relocation under Article 40 of the Workers’ Statute, Article 50 of the
Workers’ Statute, unilateral withdrawal by the Service Recipient and under
Article 10.3 of the Royal Decree 1382/1985.
Optionee understands that the Company has unilaterally, gratuitously and
discretionally decided to grant Options under the Plan to individuals who are
employees of the Company or its Affiliates throughout the world. The decision is
a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind the Company or
any Affiliates on an ongoing basis except as set forth under the terms of the
Plan and the Agreement. Consequently, Optionee understands that any Award is
given on the assumption and condition that it shall not become a part of any
employment contract (either with the Company or any Affiliates) and shall not be
considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever. Further, Optionee understands and
freely accepts that there is no guarantee that any benefit whatsoever shall
arise from any gratuitous and discretionary grant since the future value of the
Option and Shares is unknown and unpredictable and Optionee may forfeit the
Option if Optionee’s Termination of Employment occurs prior to vesting. In
addition, Optionee understand that this Award would not be made but for the
assumptions and conditions referred to above; thus, Optionee understands,
acknowledge and freely accept that should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, then this
Award shall be null and void.
Notifications
Exchange Control Information. The acquisition, ownership and sale of Shares
under the Plan must be declared for statistical purposes to the Spanish
Dirección General de Comercio e Inversiones (the “DGCI”), the Bureau for
Commerce and Investments, which is a department of the Ministry of Industry,
Tourism and Commerce. Generally, the declaration must be made in January for
Shares owned as of December 31 of the prior year and/or Shares acquired or
disposed of during the prior year; however, if the value of Shares acquired or
disposed of or the amount of the sale proceeds exceeds €1,502,530 (or if
Optionee holds 10% or more of the share capital of the Company), the declaration
must be filed within one month of the acquisition or disposition, as applicable.
In addition, Optionee may be required to electronically declare to the Bank of
Spain any foreign accounts (including brokerage accounts held abroad), any
foreign instruments (including Shares acquired under the Plan), and any
transactions with non-Spanish residents (including any payments of Shares made
pursuant to the Plan), depending on the balances in such accounts together with
the value of such instruments as of December 31 of the relevant year, or the
volume of transactions with non-Spanish residents during the relevant year.
Foreign Asset/Account Reporting Information. To the extent that Optionee holds
rights or assets (i.e., cash or Shares held in a bank or brokerage account)
outside Spain with a value in excess of €50,000 per type of right or asset
(e.g., Shares, cash, etc.) as of December 31 each year, Optionee is required to
report information on such rights and assets on Optionee’s tax return for such
year.


25.

--------------------------------------------------------------------------------




After such rights or assets are initially reported, the reporting obligation
will only apply for subsequent years if the value of any previously-reported
rights or assets increases by more than €20,000. Optionee should consult with
Optionee’s personal tax and legal advisors to ensure that Optionee is properly
complying with Optionee’s reporting obligations.
Securities Law Information. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory
in connection with the grant of this Award. The Agreement has not been nor will
it be registered with the Comisión Nacional del Mercado de Valores, and does not
constitute a public offering prospectus.
SWEDEN
There are no country-specific provisions.
SWITZERLAND
Terms and Conditions
Grant of the Option. The Option granted to a Swiss Optionee is a voluntary
gratuity (Gratifikation) as determined at the Company’s sole discretion which
the Optionee has no entitlement to and which does not constitute an entitlement
of the Optionee for a grant of further Options in the future.


Language Acknowledgement. Optionee confirms having read and understood the
documents relating to the Plan, including the Option Agreement and all terms and
conditions included therein, which were provided in the English language only.
Optionee confirms having sufficient language capabilities to understand these
terms and conditions in full.


Du bestätigst, dass du den Plan sowie die dazugehörigen Dokumente, inklusive der
Vereinbarung, mit all den darin enthaltenen Bedingungen und Voraussetzungen,
welche in englischer Sprache verfasst sind, gelesen und verstanden hast. Du
bestätigst dass Deine Sprachkenntnisse genügend sind, um die Bedingungen und
Voraussetzungen zu verstehen.
Notifications
Securities Law Information. Neither the Agreement nor any other materials
relating to this Option (i) constitutes a prospectus according to articles 35 et
seq. of the Swiss Federal Act on Financial Services (“FinSA”) (ii) may be
publicly distributed or otherwise made publicly available in Switzerland to any
person other than an employee of the Company or (iii) has been filed with
approved or supervised by any Swiss reviewing body according to article 51 FinSA
or any Swiss regulatory authority, including the Swiss Financial Market
Supervisory Authority FINMA.
UNITED KINGDOM
Terms and Conditions
Tax Obligations. The following provision supplements Section 8 of the Agreement:


26.

--------------------------------------------------------------------------------




Without limitation to Section 8 of the Agreement, Optionee agrees that Optionee
is liable for all Tax-Related Items and hereby covenant to pay all such
Tax-Related Items, as and when requested by the Company or the Employer or by
Her Majesty’s Revenue and Customs (“HMRC”) (or any other tax authority or any
other relevant authority). Optionee also agrees to indemnify and keep
indemnified the Company and the Employer against any Tax-Related Items that they
are required to pay or withhold or have paid or will pay to HMRC (or any other
tax authority or any other relevant authority) on Optionee’s behalf.
Notwithstanding the foregoing, if Optionee is a director or an executive officer
of the Company (within the meaning of such terms for purposes of Section 13(k)
of the Exchange Act), Optionee acknowledges that Optionee may not be able to
indemnify the Company or the Employer for the amount of any income tax not
collected from or paid by Optionee, as it may be considered a loan. In this
case, the amount of any income tax not collected within 90 days of the end of
the U.K. tax year in which the event giving rise to the Tax-Related Item(s)
occurs may constitute an additional benefit to Optionee on which additional
income tax and National Insurance contributions (“NICs”) may be payable.
Optionee will be responsible for reporting and paying any income tax due on this
additional benefit directly to HMRC under the self-assessment regime and for
reimbursing the Company or the Employer (as appropriate) for the value of any
employee NICs due on this additional benefit, which the Company or the Employer
may recover from Optionee by any of the means referred to in the Plan or Section
8 of the Agreement.
NIC Joint Election. As a condition of Optionee’s participation in the Plan and
the vesting and settlement of the Options or receipt of any benefit in
connection with the Options, Optionee agrees to accept any liability for
secondary Class 1 NICs that may be payable by the Company or the Employer (or
any successor to the Company or the Employer) in connection with the Options and
any event giving rise to Tax-Related Items (the “Employer’s Liability”). Without
prejudice to the foregoing, Optionee agrees to enter into the following joint
election with the Company, the form of such joint election being formally
approved by HMRC (the “Joint Election”), and any other required consent or
elections. Optionee further agrees to enter into such other Joint Elections as
may be required between Optionee and any successor to the Company and/or the
Employer for the purpose of continuing the effectiveness of the Joint Election.
Optionee further agrees that the Company and/or the Employer may collect the
Employer’s Liability from Optionee by any of the means set forth in Section 8 of
the Agreement.
If Optionee does not enter into the Joint Election prior to the vesting of the
Options or any other event giving rise to Tax-Related Items, Optionee will not
be entitled to vest in the Options and receive Shares (or receive any other
benefit in connection with the Options) unless and until Optionee enters into
the Joint Election, and no Shares or other benefit will be issued to Optionee
under the Plan, without any liability to the Company, the Employer or any other
service recipient.






27.